

116 HR 4505 IH: Preventing Pharmacy Robbery Act of 2019
U.S. House of Representatives
2019-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4505IN THE HOUSE OF REPRESENTATIVESSeptember 26, 2019Mr. Smucker introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo direct the Drug Enforcement Administration to provide information on best practices and
			 strategies for responding in the event of a robbery of a pharmacy, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Preventing Pharmacy Robbery Act of 2019. 2.Pharmacy robbery preventionThe Drug Enforcement Administration, as part of the diversion control program of the Administration, shall disseminate to pharmacies information on best practices and strategies on how employees of a pharmacy might best respond to an attempted robbery of that pharmacy. The Administration shall consult with local law enforcement agencies to customize such strategies for particular pharmacies based on the practices of criminal actors in the locality.
		